DETAILED ACTION
Status of Application
Claims 1-15 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over WAKAMATSU DAISAKU et al. (JP2017021737), in view of Wei et al. (US 20160147068 A1), further in view of Cheeseman (US 20180315063 A1).				Regarding claim 1, Daisaku teaches a non-transitory machine-readable medium comprising instructions executable by a processor to: capture a biometric signal from a biometric sensor at a headset; (Para 22-23)
capture a facial motion signal from a facial motion sensor associated with the headset; (Para 7)
determine facial movement of a wearer of the headset based on the facial motion signal; (Para 7)
use the biometric signal to determine an emotional state of the wearer. (Para 22-23, 31)
However does not teach (i) Headset includes a stereoscopic display.
(ii) apply a weight to the biometric signal based on the facial movement to obtain a weighted biometric signal; and use the weighted biometric signal to determine an emotional state of the wearer.
However, regarding to the aforementioned feature (i);
Wei teaches headset includes a stereoscopic display. (Para 60)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Daisaku with Wei to teach Headset includes a stereoscopic display in order to further enhance the functionality of the device by adding a display.
However, regarding to the aforementioned feature (ii);
Cheeseman teaches apply a weight to the biometric signal based on the facial movement to obtain a weighted biometric signal; and use the weighted biometric signal to determine an emotional state of the wearer. (Para 75, 84, 86)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Daisaku and Wei with Cheeseman to teach apply a weight to the biometric signal based on the facial movement to obtain a weighted biometric signal; and use the weighted biometric signal to determine an emotional state of the wearer in order to produce the predictable result of emotional detection with the method as taught by Cheeseman.
	
Regarding claim 3, Daisaku, Wei and Cheeseman already teach the medium of claim 1, 
And Cheeseman further teaches wherein the instructions are to apply a weight to the biometric signal based on comparison of the facial movement to a predetermined amount of movement. (Para 84-85.  The eye movement is detected based on a model)

Regarding claim 4, Daisaku, Wei and Cheeseman already teach the medium of claim 1, 
And Cheeseman further teaches wherein the instructions are further to: capture an eye signal from an eye sensor at the headset; use the eye signal, in addition to the weighted biometric signal, to determine the emotional state of the wearer. (Para 84-85)

Regarding claim 5, Daisaku, Wei and Cheeseman already teach the medium of claim 1,
And Daisaku teaches wherein the instructions are further to: continuously capture the biometric signal; determine a reference time to select the biometric signal based on the facial movement; and use the biometric signal at the reference time to determine the emotional state of the wearer. (Para  23-31, 43.  Please note that the myoelectric is continuously obtained based on time series)

Regarding claim 6, Daisaku, Wei and Cheeseman already teach the medium of claim 1, 
And Cheeseman further teaches wherein capture of the biometric signal is triggered by an event detected based on the facial motion signal. (Para 105.)

Regarding claim 7,  Daisaku, Wei and Cheeseman already teach the medium of claim 1, 
And Cheeseman further teaches wherein a frequency of capture of the biometric signal is determined from an event detected based on the facial motion signal. (Para 105.)

Regarding claim 8, refer to rejection for claim 1. 

Regarding claim 9, Daisaku, Wei and Cheeseman already teach the headset of claim 8, 	
and Cheeseman further teaches wherein the facial motion sensor comprises a camera or a microphone. (Para 116)

Regarding claim 10, Daisaku, Wei and Cheeseman already teach the headset of claim 8, 
wherein the processor is further to capture an additional biometric signal from the facial motion sensor, and wherein the processor is further to apply an additional weight to the additional biometric signal to detect the emotion of the wearer of the headset. (Para 75, 84, 86.  Please note that scores are assigned each biometric signal)

Regarding claim 11, Daisaku, Wei and Cheeseman already teach the headset of claim 8, 
And Daisaku further teaches wherein the biometric sensor comprises an electromyography sensor. (Para 23-24)

Regarding claim 12, Daisaku, Wei and Cheeseman already teach the headset of claim 8, 
And Cheeseman further teaches wherein the processor is to apply a numerical weight to the biometric sensor based on the facial motion sensor. (Para 75, 84, 86)
Regarding claim 13,  Daisaku, Wei and Cheeseman already teach the headset of claim 8, 
And Cheeseman further teaches wherein the processor is to apply a weighted biometric signal to a set of facial action units to the detect the emotion of the wearer of the headset.  (Para 75. Weighted score for facial features)

Regarding claim 14, refer to rejection for claim 1.


Allowable Subject Matter
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626